This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CYNTHIA HAUGHT,

 3          Worker-Appellant,

 4 v.                                                                                   NO. 32,639

 5 SOUTHWEST CONVENIENCE STORES, and
 6 NEW MEXICO MUTUAL CASUALTY COMPANY and
 7 ST. PAUL/THE TRAVELERS,

 8          Employer/Insurer-Appellees.

 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Victor S. Lopez, Workers’ Compensation Judge

11 James Rawley
12 Albuquerque, NM

13 for Appellant

14 Miller Stratvert P.A.
15 Timothy R. Briggs
16 Albuquerque, NM

17 Allen, Shepherd, Lewis, & Syra P.A.
18 Kimberly A. Syra
19 Albuquerque, NM

20 for Appellees
1                           MEMORANDUM OPINION

2 WECHSLER, Judge.

3   {1}   Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired.

6   {2}   DISMISSED.

7   {3}   IT IS SO ORDERED.


8                                        __________________________________
9                                        JAMES J. WECHSLER, Judge

10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 M. MONICA ZAMORA, Judge




                                           2